ACCEPTED
                                                                                       03-14-00797-CV
                                                                                               7394690
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 10/15/2015 2:40:44 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-14-00797-CV

                      IN THE COURT OF APPEALS               FILED IN
                                                     3rd COURT OF APPEALS
                   FOR THE THIRD JUDICIAL DISTRICT        AUSTIN, TEXAS
                            AUSTIN, TEXAS            10/15/2015 2:40:44 PM
           _________________________________________________
                                                         JEFFREY D. KYLE
                                                                    Clerk
                   DARRELL J. HARPER, TDCJ No. 1957729,
                                Appellant,

                                      v.

        STATE OF TEXAS COMMISSION ON JAIL STANDARDS, et al.,
                              Appellees.
          _________________________________________________

                On Appeal from the 98th Judicial District Court
                            Travis County, Texas
           _________________________________________________

            DESIGNATION OF NEW ATTORNEY-IN-CHARGE
           _________________________________________________

KEN PAXTON                                 KAREN D. MATLOCK
Attorney General of Texas                  Assistant Attorney General
                                           Chief, Law Enforcement Defense
CHARLES E. ROY                             Division
First Assistant Attorney General
                                           KIMBERLY KAUFFMAN
JAMES E. DAVIS                             Assistant Attorney General
Deputy Attorney General for                Attorney-In-Charge
Civil Litigation                           Texas Bar No. 24089255
                                           Law Enforcement Defense Division
                                           Office of the Attorney General
                                           Post Office Box 12548
                                           Austin, Texas 78711-2548
                                           (512) 463-2080 / fax (512) 936-2109
To the Honorable Justices of the Third Court of Appeals:

      Defendants Texas Commission on Jail Standards and Anthony Mikesh submit

this Designation of New Attorney-in-Charge.

      This matter has been internally re-assigned to Assistant Attorney General

Kimberly Kauffman. Please exclude Assistant Attorney General Kyle Smith from

any further notices regarding this action. It is requested that all future

correspondence and documents in this matter be sent to Ms. Kauffman at the address

provided below.

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  CHARLES E. ROY
                                  First Assistant Attorney General

                                  JAMES E. DAVIS
                                  Deputy Attorney General for Civil Litigation

                                  KAREN D. MATLOCK
                                  Assistant Attorney General
                                  Chief Law Enforcement Defense Division

                                  /s/ Kimberly Kauffman
                                  KIMBERLY KAUFFMAN
                                  Assistant Attorney General
                                  Attorney-In-Charge
                                  State Bar No. 24089255
                                  Kimberly.kauffman@texasattorneygeneral.gov



                                        2
                                   Law Enforcement Defense Division
                                   P. O. Box 12548, Capitol Station
                                   Austin, Texas 78711
                                   Phone: (512) 463-2080 / Fax: (512) 936-2109

                                   ATTORNEYS FOR DEFENDANTS TEXAS
                                   COMMISSION ON JAIL STANDARDS
                                   AND MIKESH




                     NOTICE OF ELECTRONIC FILING

        I, KIMBERLY KAUFFMAN, Assistant Attorney General of Texas, do

hereby certify that I have electronically submitted for filing, a correct copy of the

foregoing Designation of New Attorney-in-Charge in accordance with the

Electronic Case Files system of the Third Court of Appeals of Texas, on October 15,

2015.

                                       /s/ Kimberly Kauffman
                                       KIMBERLY KAUFFMAN
                                       Assistant Attorney General




                                         3
                        CERTIFICATE OF SERVICE

      I, KIMBERLY KAUFFMAN, Assistant Attorney General of Texas, do

hereby certify that a correct copy of the foregoing Designation of New Attorney-

in-Charge has been served by placing same in the United States Postal Service,

postage prepaid, on October 15, 2015 addressed to:

Darrell Harper, TDCJ No. 1957729
TDCJ – Ellis Unit
1697 FM 980
Huntsville, TX 77343
Appellant Pro Se

                                     /s/ Kimberly Kauffman
                                     KIMBERLY KAUFFMAN
                                     Assistant Attorney General




                                        4